DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 12-15 of Applicant’s Response, filed 03/15/2022, with respect to the 35 U.S.C. 112(d) rejection and 35 U.S.C. 103 rejections have been fully considered and are persuasive.  These rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10, and 17 (and their dependents), the prior art does not appear to teach, in the context of the systems and methods recited for facilitating pickup or delivery of an item by an unmanned vehicle, that based on information within imagery captured of an area associated with a current location of a user, a determination may be made that either an unmanned land or unmanned aerial vehicle, or both, are capable of delivery to a given zone, and that augmented reality icons may be generated superimposed on the imagery, wherein the icons may be color coded based on whether the unmanned land or unmanned aerial vehicle, or both area available for this zone, each having a specific color. Such a combination of elements is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628